Case 8:19-cv-00608-SDM-SPF Document 1-1 Filed 03/11/19 Page 1 of 17 PagelD 5

EXHIBIT “A”
Case 8:19-cv-00608-SDM-SPF Document 1-1 Filed 03/11/19 Page 2 of 17 PagelD 6

 

3/1/2018

Bouchard Transportation Co Inc,
Barge 265
Re outstanding invoices:

Invoice # 14524-1B 5 151,377.00
interest carried since 12/18/2018 $ 5,358.48
Invoice # 14524-2B Revi S$ 727,012.20

Interest carried since 2/01/2019 $ 10,038.74
invoice # 14524-3B $ 254,610.00
Invoice # 14524-4B S$ 150,626.00

 

Total
Owed 3/01/2019
Balance $ 1,283,625.20
Total Interest meen nde 139722

 

Total Due

song
Case 8:19-cv-00608-SDM-SPF Document 1-1 Filed 03/11/19 Page 3 of 17 PagelD 7

 

 

 

 

“Barge B. No. 265”, Her Owners and Charterers
C/O Bouchard Transportation Co., Inc.

58 South Service Road

Suite 150

Melville, NY 11747

Invoice #14524-4B “Barge B. No. 265” February 28, 2019
Progress Billing #4

 

International Ship Repair & Marine Services, Inc., respectfully request payment for
work completed on the Barge B. No. 265.

See attached spreadsheet

 

Total $ 150,626.00

Total Invoice Amount Due Upon Receipt ......$ 150,626.00

 

 

Please Send Check Te oo ususmomnmrunnen omit Electronic Payment to Domestic International
International Ship Repair & Marine Services, Inc. Beneficiary: International Ship Repair & Marine Services, Inc.
1616 Penny Street Account: 20001315110
Tampa, FL 33605 Bank: IBERIABANK. IBERIABANK.
200 W. Congress Street 200 W, Congress Street
Lafayette, LA 70501 Lafayette, LA 70501 USA
ABA Routing Number: 265270413 SWIFT Address: IBEAUS44

If you have any questions in regard to the wire transfer information contact Eileen Croal, International Ship Repair at 813-247-1118.

 

 

 

 

 

2
19-cv-00608-SDM-SPF Document 1-1 Filed 03/11/19 Page 4 of 17 PagelD 8

Case 8

 

 

 

 

 

Progress Billing #3 Bouchard Transportation Co.,Inc. Berthing February, 2019
™ Barge No.265”
Total
Unit Quantiy Unit Subtotal Toes Price

 

 
 

 

 

 

 

 

 

day 28 $4,993.50

 

 

 

 

 

  

‘ Connect / disconnect
Shore power per day (480v / 60 Hz}

 

 

    
                 

 

 

Electrician _
Straight time

 

 

 

 

 

 

 

 

 

 

  

 

ay

 

3 42,800.08 »

 

  

 

 

 

“2AAB to 2/28/19

 

 

2268.05 |

 

 

 

 

 

 

 

 

 

 

 

> Se required —

 

 

 

280 tAs paquired
| As required
Bs ,

  
  

af 40 ies

 

 

 

 

 

Prine icles

 

 

_ AAs required
| TAs required

 

 

mb

 

91 “As requ: ed

r-hr red
*Ss reguired

m-br

 

   

 

 

       

 

 

 

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INTERNATIONAL SHIP REPAIR MARINE SERVICES, INC.

Page 1 of 1

 
Case 8:19-cv-00608-SDM-SPF Document 1-1 Filed 03/11/19 Page 5 of 17 PagelD 9

 

 

 

“Barge B. No. 265”, Her Owners and Charterers
C/O Bouchard Transportation Co., Inc.

58 South Service Road

Suite 150

Melville, NY 11747

Invoice #14524-3B “Barge B. No. 265” January 31, 2019
Progress Billing #3

 

Total Invoice Due Upon Receipt ..... $ 254,610.00

cannot be ¥

ree jadure to de

 

 

 

 

 

 
Case 8:19-cv-00608-SDM-SPF Document 1-1 Filed 03/11/19 Page 6 of 17 PagelD 10

 

 

 

 

“Barge B, No. 265”, Her Owners and Charterers
C/O Bouchard Transportation Co., Inc.

58 South Service Road

Suite 150

Melville, NY 11747

Invoice #14524-3B “Barge B. No, 265” January 31, 2019
Progress Billing #3

 

International Ship Repair & Marine Services, Inc., respectfully request payment for
work completed on the Barge B. No. 265.

See attached spreadsheet

 

Total $ 254,610.00

Total Invoice Amount Due Upon Receipt ...... $254,610.00

 

 

 

Please Send Check To: Remit Electronic Payment to. Domestic Intemational
International Ship Repair & Marine Services, Inc, Beneficiary: International Ship Repair & Marine Services, Inc.
1616 Penny Street Account: 20001315110
Tampa, FL 33605 Bank: IBERIABANK IBERIABANK
200 W. Congress Street 200 W. Congress Street
Lafayette, LA 70501 Lafayette, LA 7050] USA
ABA Routing Number: 265270413 SWIFT Address: IBEAUS44
If you have any questions in regard to the wire transfer information contact Eileen Croal, International Ship Repair at 813-247-1118.

 

 

 

 

 

 

 
Case 8:19-cv-00608-SDM-SPF Document 1-1 Filed 03/11/19 Page 7 of 17 PagelD 11

LJO L ope

“ONI 'SHOAWAS SNINVYI Miva dIHS TWNOLLYNUALAI

 

 

OG GES PST S GLILE/L - SLIGLIZL WO SeoIAIES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

  

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 
 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

         

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

“Ry ep uoneedisurs, pueyoneg

oe Buung ssaBorg

€ éa'ig “EO io) ended
ge ose. B28 eS Rep bd Bainiag _.
Blo BRR. | BOSE ZO: g .
PARRDOI Fy, 2S) $ ; dew
pegnbar sy, 1 $ t Jipw __.
phanbal Sy, GL sk : _
CT __ naiado 5 Sepsin sd ws 4 2
sounds 1 9 7 BOBNYGU) BOL pana: sy, ~ 95S g igo ~ BUzS sheg
__..  #9eto ] y JeSu } sapnyaur edu paabes SY. OSZ 3 ag BUS BUG
oe 6 odie hap
eocecs
~ pagabas Sy. | 039 et 88
. BARS LAER HE 9g eyoovre Stas 2 oT Aep dep iad sciues
SUCH G GUGRL | ag aos'ss So _ NMOG SRIAS7 SNGEZNES GORY OL NOUY INGA NIviniver ey
ee me : ae BET $7 on e cep omnes Asp iad solaeg
' s plozigua Eee = #
fev GULENL FOLGE! a Gos er G | GFeGg ge Aep ___ {esuadka Sieumo yoop Anouiny Tog Sswuatng / Augqeliene 0) oa!
_Paaaes PG BAS Solid YUN Ghudng an “ON
HO]
aSSZ ON Bhieg .,

 
19-cv-00608-SDM-SPF Document 1-1 Filed 03/11/19 Page 8 of 17 PagelD 12

Case 8

 

 

 

 

 

 

Charterers

Inc.

Her Owners and

_ No. 265”,
/O Bouchard Transportati

“Barge B

C

on Co.,

uth Service Road
te 150

58 So

ul
Melv

S

NY 11747

ille,

2019

%

ruary 28

Feb

No, 265”
Progress Billing #4

’

“Barge B

Invoice #14524-4B

 

 

 

626.00

$ 150

pre oe

t

Due Upon Receip

ice

Total Invoi

r

 

 

 

 

 

 

 

 

 
 

Case 8:19-cv-00608-SDM-SPF Document 1-1 Filed 03/11/19 Page 9 of 17 PagelD 13

co | | BS WAD

  
 

ENTERED JAN08 299

“Barge B. No. 265”, Her Owners and Charterers
C/O Bouchard Transportation Co., Inc.

58 South Service Road

Suite 150

Melville, NY 11747

Invoice #14524-2B Rev } “Barge B, No. 265” December 14, 2018

> , Progress Billing #2
Wah JOOS

 

  

Total Invoice Due December 14, 2018..... $727,012.20

 

 
Case 8:19-cv-00608-SDM-SPF Document 1-1 Filed 03/11/19 Page 10 of 17 PagelD 14

 

 

“Barge B. No. 265”, Her Owners and Charterers
C/O Bouchard Transportation Co., Inc.

58 South Service Road
Suite 150

Melville, NY 11747
Invoice #14524-2B Rev | “Barge B, No. 265”
Progress Billing #2

December 14, 2018

 

International Ship Repair & Marine Services, Inc., respectfully request a progress payment for
work completed as of 12/14/18 on the Barge B. No. 265.

 

PO# 9055003 $ 458,108.20

PO# 9055086 $ 29,800.00

PO# 9055139 $ 109,430.00

PO# 9055181 $ 13,112.00

PO# 8017820 $ 13,112.00

PO# 9055279 $ 71,450.00

PO# 8017911 $ 32,000.00

See attached spreadsheet

Total $ 878,389.20
25% Down Payment § 151,377.00

Total Invoice Amount Due Upon Receipt ...... $727,012.20

 

 

 

 

Please Send Check To: Remit Electronic Payment to, Domestic Intemational oo...
International Ship Repair & Marine Services, Inc. Beneficiary: Intermationel Ship Repair & Marine Services, Inc.

1616 Penny Stree Account: 20001315110

Tampa, FL 33605 Bank: IBERIABANK IBERIABANK.

200 W. Congress Street
Lafayette, LA 70501
ABA Routing Number: 265270413

if you have any questions in regard to the wire transfer information contact Eileen Croal, International Ship Repair at 813-247-1118.

 

200 W. Congress Street
Lafayette, LA 70501 USA
SWIFT Address: IBEAUS44

 

 

 
Case 8:19-cv-00608-SDM-SPF Document 1-1 Filed 03/11/19 Page 11 of 17 PagelD 15

 

 
 

 

 

 

 

 

 

 

 

 

      

 

   

 

     

 

 

 

 
 

 

 

 

£4034 eBeg “ON! ‘BRDIAUSS SNINVH Bivdau dS TWNOLLWNUSLNI
RRS
PROUUOOEH {padies~ 7
” ane Riveal Fog 7
BEABY
FeO SOS —
soetire
~ a. eer Lo 7
BOYES ag pamoper iz)
coo oe 1 SUHDBHG Be mauERE”
BEX 08 poe
oe . es a OM, a _ oe sues Ob
~ (Pees oy,” 28e $8 RE - ~~  BGige
Baiihey ey. 48 g £ Bes - “Stay WAS”
_ ~ agpseg
pasabet sy, C6 s i Seu SAMO
Pegnds sy, OL 3 & apa sugagese ~”
semrode | sepryou ecg: vee ne BORER SY BES -
seat | ¥ 18668) » SSBRERA COR 1, Baebes BG BaR BE QO
Hymads 4 9 S8GL 1 eden hs “paniias sy, | RSE $ “4 re
~ ene were Cel SAGAS RAVES:
. ee _, S588 Smee Bk ap . oO uosned piejoduory
QOOIORTA B VOD QUREN /EOSLO-TEL MNES BLATT .
/BOBLOTSE # VEO SLE] / COTLREZ RROD BLES _ OO Dae $.ova0e's SF Be j- Seoggieo jamnbseyng
WHEDOY ASUS “OSCE E” : 3 ae _ BSS Bey ~
3O'G80'Di $- ROSES IRBIZANGIe vSiives 3
$ i Ba EG GREED ”
ae é
ross a $i $ we dee OO ASE 108 SASS
sone} € gosh g } BS JOBULINONp /IEuUND
Breso'e ~ . S2OMe Tee
away = GE's 8 L aa AsaSuagy
SOE $ . 7
cunts nieneete eevee . __. 2H 08 /aGR9) Aap aed seine SS
oe Rathicts
a $ z ee =
"Shit Péaue GAT CERISE Couey
_ MELB eZee Monee Og ce eet meee Lee
(Bbsg ‘seid paany “So's 2 BF oases 5 asso: § pe Aap fesudash SRD Yoon Aen yoy
Saag Bog kun BENE A OH
IROL
2897°CN ofung

“ouy"e5 uoAEyodsuniy pamyonog

822-93 jesadarg yst

 
Case 8:19-cv-00608-SDM-SPF Document 1-1 Filed 03/11/19 Page 12 of 17 PagelD 16

249 ¢ abeg

“OND SASIARS SNR Mivday dIHS WNOLLYNUELNI

 

ops'ed

wr S$ eS t yw
Ore eT One gs t 101

‘$~

_ ogg'sz "  "s oae'ez 1 30 ~
_ Goes S$ Goo’se”
” o88'8¢ $ caster
$

maw
“
z

$ _

od185 Pas g 188} aunssaig
ofies pod g Wey Binsszig ~

peayying pj S6S~ Sid i

Spesiping eugiewes pue ys ‘pay eSag - Sid 9”
ib Gull JeqUe yg peayying ys abs - s7d's

 

RHEIN LO

Guo; pe x _LRE X09 X ap Siue (2) mouay

oeX, xe is

 

/ aoeEs
__ Poauuoogg / WeUUED
"" S  aegscey, getet

; “advueg ~
~ peulidosig sjoetiiog

SRE

ce wae 0, HeatioieuIG £0
yajem oy pdjeopep (1)

 

~ ikiog
PBUUEIEA / RULED

 

 

SORES ZEAL

BABS

Pou g 7 /suUCD |

  

jeRIBIeBIO LO
yoqem aay peyeoipap (5)
mBHORA Ze mausy
_#E% 08 ee
“SBS ag Fe

 

 

anes

peunoogg /6ileg

 

sesr oF BE

~venualeyi 10
seynjem of} PRECIP {z)
syaipisg Ze wausy

 

   

dex 02

 

 

 

 

BS Ss
Ag EL

SokeS  oong a

PUSH Run

BOL

a$97°9N Bueg ,
“Duy Og vonzodsuri paryonog

 

Szz-Os esodorg UST

 
 

 

 

 

 

yo gasag - “ONi ‘SSOIAURS SNRIVW Ul¥d3u dIHS IWNOLLYNUSLNI
—“TESis S02 _Wsuiteg umog a. a — -
eC SeTS2S  WLOL a :

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

Case 8:19-cv-00608-SDM-SPF Document 1-1 Filed 03/11/19 Page 13 of 17 PagelD 17

 

 

eponees "Sar eaze £. ooo0dze $k 1 08185 BY y # URMD YoMIaTNg jeucmippyY 2
Bog Be © poyuc” + sot mo _ say UE] UO syesy] GSS
SO 0a be Ss ayosyi: og opagen. Bk yj ChE] 2 PP UBIO mIONUEpNG EAs OS
avELsS s omer et € coger fb PL ; oe. og yus] Gbieg UMopMoig Set Op
sjoy us _ ployee! godre tis Ob wy 8% 2 Sue] ObGD ussNiag peayying esi” “355 SE
ee a ue Oo Opa'LEL$ b i.e Ze PeSyyNG Pest] os5 Ou
eines Sets _§_ Goze st b al oH HUB] CBieD umopmorg 39, 35
cer etl ~ E OnGe FSS SSC 2 Oo der'sors k 3} peeipyng oupesg Hesuy “295 OG
__ Sober at € Ookes'ar S$ onroos’sz $ + 3 __ __Speaipyhe ssueasiel] td see vest 30} OL
CREMDA SEES
wjeydeo pue Gry sepnpuy- ¢ ooo $ + - “aa ~~ afueg jausg ooop Sinen pssodsig ~~~
$ so g FT p65 me Aedes jaueq ogy sOse7 Geeks ding —
-~ a ebseq 0; JGR SACU
g. 99 $ : kep — "Sass se6 gob‘or yueL OBL
. 2: sro $ i 5 syuEy oysajem dung
aBusn jemse 0] pepuaye aq 01 eee, § L ee 7 * ___ ae psa BEAyep ("e} “eB gootet yueL seg
“ " OUE|G FapeM 30s pean soyem jo jesodsig ~
_. ss7ed Gujud Ges imem jo jesodsip epnjoul JOU Seop pig
whe pa 86h so SS + a “jesodayp jeuogippe jesodsip spdep jo wnup (1} 0) dn sepagtl Rig
“etig Agpyoy so 37) ego ou Sapnpuy pig
. ve eens ae: 400 suncy Zp dj aii Oy s[elieqew: pus s0g8j ye SepNITY pg
S1osot; S$) 9 eo oe 3uey Jad Saaep Bunowat 2 Buide AS
82d UN ASHUBINH yun By "ON

 

 

IROL

»GBZON obseg a“ fze-HL sasodan,
“supe uopeedsuni: pleysneyg 4 us!

 
 

 

Case 8:19-cv-00608-SDM-SPF Document 1-1 Filed 03/11/19 Page 14 of 17 PagelD 18

 

 

“Barge B. No. 265”, Her Owners and Charterers
C/O Bouchard Transportation Co., Inc.

58 South Service Road
Suite 150
Melville, NY 11747
Invoice #14524-1B “Barge B. No. 265” November 19, 2018
P.0.# 9055003
Progress Billing #1

 

     

 

     

S0H9

oR,

 

 

 
 

 

Case 8:19-cv-00608-SDM-SPF Document 1-1 Filed 03/11/19 Page 15 of 17 PagelD 19

 

 

“Barge B. No. 265”, Her Owners and Charterers
C/O Bouchard Transportation Co., Inc.

$8 South Service Road
Suite 150
Melville, NY 11747
Invoice #14524-1B “Barge B, No. 265” November 19, 2018
P.0.# 9055003
Progress Billing #1

 

International Ship Repair & Marine Services, Inc., respectfully request a 25% down payment for
work in progress on the Barge B. No. 265.

See attached spreadsheet

 

Total $ 151,377.00

Total Invoice Amount Due Upon Receipt...... $151,377.00

*NOTE: If Florida Sales Tax and Hillsborough County Tax are applicable they will be applied
on the final invoice we process,

 

 

 

Please Send Check To; conan _Remit.Blectronic Payynent to Domestic International
International Ship Repair & Marine Services, Inc, Beneficiary: International Ship Repair & Marine Services, Inc.
1616 Penny Street Account: 20001315110
Tampa, FL 33605 Bank: IBERIABANK IBERIABANK
200 W. Congress Street 200 W. Congress Street
Lafayette, LA 70501 Lafayette, LA 70501 USA
ABA Routing Number: 265270413 SWIFT Address; IBEAUS44
If you have auy questions in regant to the wire transfer information contact Eileen Croal, International Ship Repair at 813-247-1118,

 

 

 

oy
Bouchard Transportation Co.inc.

ISR Propesal 18-223 “ Barge No.265"

 

 

otal

Unit _ Quantity Unit Price

 

No. Rem

 

 

 

 

GENERML CONDITIONS " ~

BEER

  

 

Wharfage (Subject to availability / Otherwise Port Authorily dock Ownersexpense) = day “20° “3° 406.00 RTS OE

39

22885 “Amivad O6-25,2018
PO received Oct 30 2018 @1530 oe.
Marion Bouchard Tug arrived TSANG

BES

  

“sk 2 $ 1,120.00 3 _. Bees $25 —

 

“SHOE BOWE
Connect / disconnect
Shore power per day (480v / 60 Az)

Rid Shao eblia EAR werk ts ongocrt:

Lee ene sents oe ee NS Se eRe SHAN ENTE te St eee meats werterae rnin Kn me Ti ane ee

SARGWAY, ; ¥
Gangway ga 4 $ 1,400 0 & 4A

a

' Pp “BARBAGE

Garbage bin — = ea _1 $490 "Mis regu

 

 

 

 

x SHEMIST CERTIEIGATECOMPETENT PERSON Z - a ne
Initial oerfification __ eee ene nents or 1. 132,800.00» Capers Aocourt
Subsequent certificate - 9 sselices
_.. Competentperson

 

 

 

ge 4
we ee day 20
GRANE SERVICE FOR OWNES

Shore Crane . by

cee eee A Priva Includes 1 rigger & {operator
Sarge Crane ir

$
1s §50 : "As required” . _Price Includes | ager & 1 operator
$

 

 

Forditt cee HO Lo AES eB “Asrequies” Pree includes t operator

 

  

SCHEDULE OF si

Labor . i. cee ee ee ee
Staigh time oe avhr 1 :$ 70 “Asveguired

. -Ovartine wrhr i "$ 9S *As vaquircd

 

_.___ Eiecbician

_ Straight time a — avhr 1 5 91 Ks rmguired
Overtina abr 1 :$3__. 437 _*As neouived

 

Case 8:19-cv-00608-SDM-SPF Document 1-1 Filed 03/11/19 Page 16 of 17 PagelD 20

 

 

‘SYEEL WORK . . ae
Frame 48 Port Sie it Ls ee OR See ze
insart 2° x 37° _ _ ee
(2} dadicated fra watches
OT Diisreniial

 

“40 Ges
_  Semvice
SSE Vente .
_ Connect/ Disconnect _
Senco ~~

_. Stare: 48 Sthd Bide

insert 20°x 37°
Ranew 32 Breckats

INTERNATIONAL SHIP REPAIR MARINE SERVICES, INC. Page 1 of 2

 
Bouchard Transportation Co.,ine.
“ Barge No.265" _

 

Total

Unit _Gyantis Unit Pries

 
 

 

 

24 Lights -~
Connect / Disconnect
nevus. Shvios
“22 ventiintion
_Connect / Disconnect
Service

{GS Fe 40 Port Side _ a — ee
insert 20° x 37°
. Renew 32 Brackets
(1) dedicated fize watch
OT Differential

SEB4 iLingte
‘Connect f Disconnect
Service

 

 

__ {i} dedicated fire watch
OT Differantiat

SLB Lights
. Connact / Disconnect
Servica

“an  Centertine Bkhe an
insert 20" x 42"
_. Renew (1) angle 4" x 6°x He" x34 filong
OT Oiffarential

 

122 [Staging ~ § 38,380 |
5 PIS ~ Stage af bulkhead & center ine bkhd
8 PIS ~ Stage fwd, aft and conterline bukheads
T PIS ~ Stage fwd bulkhead

TAR
“a
u
=
len
g
8

 

     

Change Ocders eee . .
216° insert Brackets on Transverse Bulkheads tot 4
30482 insert Centerline Bulkhead tet 1

 

 

 

Case 8:19-cv-00608-SDM-SPF Document 1-1 Filed 03/11/19 Page 17 of 17 PagelD 21

 

TOTAL § 206.509
25% Down Payment

 

ees

precy

 

 

 

 

 

 

 

 

INTERNATIONAL SHIP REPAIR MARINE SERVICES, INC. Page 2of2
